Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I, now claims 1-15 and 17. Applicant made the election without traverse in the reply filed on 5/12/21. Claims 17-34 and 36-42 remain withdrawn from further consideration as being drawn to a non-elected invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley Jr. (2007/0080083).
Regarding claim 1, Fig 1 shows multiple panels on which the claimed plurality of panels read. Thus, the claimed first main panel can comprise panels 108 and 106 and their end flaps or panels, and the claimed second main panel can comprise panels 102 and 104 and their end flaps or panels. Accordingly, the claimed top panel portion of the first main panel can be panel 108 and the top side panel portion of the 
The at least one handle feature is handle H. Holley discloses in [0035] that the handle H is conventional and does not appear to disclose additional detail for the handle. Therefore, Holley may not disclose that the at least one handle feature comprises a handle panel as required in claim 1 (although H in Holley looks as if it could be a panel). On the other hand, handles such as H are known to comprise at least one handle panel, as shown by the prior art of record. Therefore, it would have been obvious to provide the handle H to comprise a handle panel as required in claim 1 for the purpose of providing an appropriate handle H. The panel in this case could be a panel defined by the perimeter dotted and solid lines shown in Holley for handle H. 
Regarding claim 17, the prior art also indicates that it is conventional to form a handle feature to have at least one handle flap. 
Regarding claim 3 (see also claim 11) the longitudinal line of weakening is 140 in Fig 1. Thus the claim limitation is met by Holley.
Holley is also missing the ratios and relative dimensions in claims 4-6. However, these are considered to be well within the skill level of one of ordinary skill in the relevant art to provide. For example, it is within the level of skill of one of ordinary skill in the art to change the dimensions of the Holley blank in order to form a carton of a different shape and/or size. Therefore, it would have been obvious to provide the carton of Holley with the missing features as a design expedient, or in order to form a carton that was shaped to be more attractive or to fit a particular application.

Regarding claim 10 Holley discloses panels or flaps at both ends of the main panels thereof.
Regarding claims 14-15, references to the carrier formed from the blank are considered functional. The blank of Holley can be used to form a carrier as claimed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
Applicant’s arguments on numbered page 11 of the Remarks filed on 10/25/21 with respect to the rejection(s) of original claim 16 as being anticipated by Furio have been fully considered and are persuasive. That is to say the argument that the handle panel below fold line 260b in the Fig 12 view in Furio is not in the top panel portion of Furio is persuasive. Original claim 16 has now been incorporated into independent claim 1. Therefore, the rejections of claim 1 and its dependent claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Holley Jr. (2007/0080083) as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/JACOB K ACKUN/          Primary Examiner, Art Unit 3736